***********
The Full Commission has reviewed this matter in conjunction with plaintiff's Tort Claim No. TA-17335 and having reconsidered the evidence of record hereby vacates the June 27, 2007 Order dismissing this matter and finds that TA-17326 is a separate claim, the merits of which have not been heard. Accordingly, the Full Commission hereby orders this case remanded to a Deputy Commissioner or Special Deputy Commissioner for hearing de novo.
This the __ day of February 2008.
                                    S/_____________
                                    PAMELA T. YOUNG
                                    COMMISSIONER
CONCURRING:
  S/_____________ DANNY L. McDONALD COMMISSIONER
  S/_____________ CHRISTOPHER SCOTT COMMISSIONER *Page 1